Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	
1. 	This action is responsive to communications: Original Application, filed 21 July 2022.

2. 	Claims 1-20 are pending.  Claims 1, 9, and 17 are independent claims.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 8, the claim does not end with a “.”.  As such, it is unclear as to whether the recited limitations included in this claim are complete.  Appropriate correction is required.



Allowable Subject Matter

4.	Claims 1-7 and 9-20 are allowed.   Reasons for allowance are held in abeyance until prosecution of all remaining claims has closed.



Conclusion

5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Bendre discloses a scalable storage engine for presentational data management.
- Bauernschmidt (U.S. Publication 2004/0168115 A1) discloses visualizing data from multiple cached data sources with user defined treemap reports.
- Sharzer (U.S. Publication 2022/0292250 A1) discloses data normalization and irregularity detection.
- Thomsen (U.S. Publication 2010/0169758 A1) discloses extracting semantics from data.
- Clark (U.S. Publication 2006/0112123 A1) discloses a spreadsheet user-interfaced business data visualization and publishing system.
- Handsaker (U.S. Patent 7,251,776 B2) discloses efficiently and flexibly utilizing spreadsheet information.
- Raja (U.S. Patent 8,407,579 B2) discloses managing a spreadsheet.
- Battagin (U.S. Patent 7,991,804 B2) discloses exposing workbooks as data sources.
- Halberstadt (U.S. Patent 9,864,751 B2) discloses establishing governance rules over data assets.


6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
7. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176